ORDER
PER CURIAM.
Marvin Harmon (Movant) appeals from the denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying him an evidentiary hearing because his trial counsel was ineffective in: (1) mistakenly advising Movant that if he pled guilty he would not be subjected to either an 85 percent minimum prison term or sex offender registration; and (2) failing to pursue a mental evaluation which would have shown Movant was not mentally fit to plead guilty and waive his right to trial.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).